 

Exhibit 10.4

 

Continuing Guaranty Agreement

 

THIS CONTINUING GUARANTY AGREEMENT (this “Guaranty”) made as of June 2, 2016 by
and between JETPAY CORPORATION, a Delaware corporation (“Guarantor”) and FIFTH
THIRD BANK, an Ohio banking corporation (“Lender”).

 

WITNESSETH:

 

WHEREAS, Lender extended credit and financial accommodations to CSI ACQUISITION
SUB ONE, LLC, a Delaware limited liability company (“Borrower”), pursuant to
that certain Promissory Note of even date herewith in the original principal
amount $1,068,960.30 (the “Note”) and all agreements, instruments and documents
executed or delivered in connection with the foregoing or otherwise related
thereto (together with any amendments, modifications, or restatements thereof,
the “Loan Documents”); and

 

WHEREAS, Guarantor is affiliated with Borrower and, as such, shall be benefited
directly by the transaction contemplated by the Loan Documents, and has agreed
to execute this Guaranty in order to induce Lender to enter into such
transaction.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, Guarantor hereby guarantees, promises and undertakes as
follows:

 

1.             GUARANTY.

 

(a)          Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Lender the full and prompt payment and performance when due
(whether at maturity by acceleration or otherwise) of all obligations of
Borrower under the Note or any of the Loan Documents.

 

(b)          This Guaranty is a continuing guaranty of payment, and not merely
of collection, that shall remain in full force and effect until expressly
terminated in writing by Lender, notwithstanding the fact that no Obligations
may be outstanding from time to time. Such termination by Lender shall be
applicable only to transactions having their inception after the effective date
thereof, and shall not affect the enforceability of this Guaranty with regard to
any Obligations arising out of transactions having their inception prior to such
effective date, even if such Obligations shall have been modified, renewed,
compromised, extended, otherwise amended or performed by Lender subsequent to
such termination. In the absence of any termination of this Guaranty as provided
above, Guarantor agrees that Guarantor’s obligations hereunder shall not be
deemed discharged or satisfied until the Obligations are fully paid and
performed, and no such payments or performance with regard to the Obligations is
subject to any right on the part of any person whomsoever, including but not
limited to any trustee in bankruptcy, to recover any of such payments; provided,
however, that upon payment in full of the Obligations and the expiration of the
recovery period set forth in this sentence, Lender agrees to deliver to
Guarantor (upon Guarantor’s request) a written release and termination of this
Guaranty. If any such payments are so set aside or settled without litigation,
all of which is within Lender’s discretion, Guarantor shall be liable for the
full amount Lender is required to repay, plus costs, interest, reasonable
attorneys’ fees and any and all expenses that Lender paid or incurred in
connection therewith. A successor of Borrower, including Borrower in its
capacity as debtor in a bankruptcy reorganization case, shall not be considered
to be a different person than Borrower; and this Guaranty shall apply to all
Obligations incurred by such successor.

 



 

 

 

(c)          Guarantor agrees that Guarantor is directly and primarily liable to
Lender and that the Obligations hereunder are independent of the Obligations of
Borrower and, moreover, that any payment by Borrower or Guarantor shall not
reduce the liability of Guarantor to Lender under this Guaranty. The liability
of Guarantor hereunder shall survive discharge or compromise of any Obligation
of Borrower in bankruptcy or otherwise. Lender shall not be required to
prosecute or seek to enforce any remedies against Borrower on account of the
Obligations, or to seek to enforce or resort to any remedies with respect to any
collateral granted to Lender by Borrower or any other party on account of the
Obligations, as a condition to payment or performance by Guarantor under this
Guaranty.

 

(d)          Lender may, without notice or demand and without affecting its
rights hereunder, from time to time: (i) renew, extend, accelerate or otherwise
change the amount of, the time for payment of, or other terms relating to, any
or all of the Obligations, or otherwise modify, amend or change the terms of the
Loan Documents or any other document or instrument evidencing, securing or
otherwise relating to the Obligations, (ii) take and hold collateral for the
payment of the Obligations guaranteed hereby, and exchange, enforce, waive, and
release any such collateral, and apply such collateral and direct the order or
manner of sale thereof as Lender in its discretion may determine. Accordingly,
Guarantor hereby waives notice of any and all of the foregoing.

 

(e)          Guarantor hereby waives all defenses, counterclaims and off-sets of
any kind or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Loan Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Lender’s impairment of any collateral, including the failure to record or
perfect the Lender’s interest in the collateral, or (iii) by reason of any claim
or defense based upon an election of remedies by Lender in the event such
election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.

 

(f)          Guarantor hereby waives all presentments, demands for performance
or payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Delaware Uniform Commercial
Code, as revised from time to time (the “UCC”) to the full extent such a waiver
is permitted thereby.

 



 2 

 

 

(g)          Guarantor  hereby irrevocably subordinates to the rights and
remedies of Lender for the payment and performance of such Obligations, all of
Guarantor’s legal and equitable rights to recover from Borrower any sums paid by
the Guarantor under the terms of this Guaranty, including without limitation all
rights of subrogation and all other rights that would result in Guarantor being
deemed a creditor of Borrower under the federal Bankruptcy Code or any other
law, and Guarantor hereby waives any right to assert in any manner against
Lender any claim, defense, counterclaim and offset of any kind or nature,
whether legal or equitable, that Guarantor may now or at any time hereafter have
against Borrower or any other party liable to Lender; provided, however, that
nothing set forth herein shall be deemed to subordinate or impair Guarantor’s
legal and equitable rights to recover any management fees owed by Borrower to
Guarantor. Guarantor hereby waives any right to assert in any manner against
Lender any claim, defense, counterclaim and offset of any kind or nature,
whether legal or equitable, that Guarantor may now or at any time hereafter have
against Borrower other than payment of the Obligations.

 

2.             REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor hereby
represents, warrants and covenants that the execution, delivery and performance
by Guarantor of this Guaranty will not violate any provision of law or
regulation applicable to Guarantor, or any writ or decree of any court or
governmental instrumentality, or any instrument or agreement to which Guarantor
is a party or by which Guarantor may be bound; this Guaranty is a legal, valid,
and binding obligation of said Guarantor, enforceable in accordance with its
terms; and there is no action or proceeding before any court or governmental
body agency now pending that may materially adversely affect the condition
(financial or otherwise) of Guarantor.

 

3.             EVENTS OF DEFAULT. Any of the following occurrences shall
constitute an “Event of Default” under this Guaranty:

 

(a)          An Event of Default occurs under the terms of the Note or any other
Loan Documents or any other document or instrument evidencing, securing or
otherwise relating to the Obligations, as “Event of Default” shall be defined
therein.

 

(b)          Guarantor shall fail to observe or perform any covenant, condition,
or agreement under this Guaranty for a period of thirty (30) days from the date
of such breach, or any representation or warranty of Guarantor set forth in this
Guaranty shall be materially inaccurate or misleading when made or delivered.

 

(c)          The monetary default by Guarantor under the terms of any
indebtedness of Guarantor now or hereafter existing, which default has not been
cured within any time period permitted pursuant to the terms, and conditions, of
such indebtedness and which would impair Lender’s ability to exercise its rights
under the Loan Documents.

 



 3 

 

 

(d)          The commencement by Guarantor of a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or the entry of a decree or order for relief in respect of Guarantor in
a case under any such law or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or other similar official) of Guarantor, or
for any substantial part of Guarantor’s property, or ordering the wind-up or
liquidation of Guarantor’s affairs; or the filing and pendency for thirty (30)
days without dismissal of a petition initiating an involuntary case under any
such bankruptcy, insolvency or similar law; or the making by Guarantor of any
general assignment for the benefit of creditors; or the failure of Guarantor
generally, to pay Guarantor’s debts as such debts become due; or the taking of
action by Guarantor in furtherance of any of the foregoing.

 

(e)          The revocation or attempted revocation of this Guaranty by
Guarantor before the termination of this Guaranty in accordance with its terms,
or the assignment or attempted assignment of this Guaranty by Guarantor.

 

4.             REMEDIES.

 

(a)          Whenever any Event of Default as defined herein shall have occurred
and be continuing, Lender, in its sole discretion, may take any remedial action
permitted by law or in equity or by the Loan Documents or any other document or
instrument evidencing, securing or otherwise relating to the Obligations,
including demanding payment in full of all sums guaranteed hereby, plus any
accrued interest or other reasonable, documented expenses.

 

(b)          If Lender should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable, documented out-of-pocket fees of such attorneys and such other
expenses to the extent permitted by law.

 

(c)          No remedy set forth herein is exclusive of any other available
remedy or remedies, but each is cumulative and in addition to every other remedy
given under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Lender to exercise any right or
remedy shall be construed to be a waiver thereof, but any such right or remedy
may be exercised from time to time and as often as may be deemed expedient
thereby, and a waiver on anyone occasion shall be limited to that particular
occasion.

 

5.             FINANCIAL CONDITION OF BORROWER. Guarantor is presently informed
of the financial condition of Borrower and of all other circumstances that a
diligent inquiry would reveal and which would bear upon the risk of nonpayment
of any of the Obligations. Guarantor hereby covenants that Guarantor shall
continue to keep informed of such matters, and hereby waives Guarantor’s right,
if any, to require Lender to disclose any present or future information
concerning such matters.

 

6.             SUBORDINATION. All indebtedness and liability now or hereafter
owing by Borrower to Guarantor is hereby postponed and subordinated to the
Obligations owing to Lender; and such indebtedness and liability to Guarantor,
if Lender so requests, shall be collected, enforced and received by Guarantor as
trustee for Lender and be paid over to Lender on account of the Obligations.

 



 4 

 

 

7.             NOTICES. Any notices under or pursuant to this Guaranty shall be
deemed duly sent when delivered in hand or when mailed by registered or
certified mail, return receipt requested, addressed as follows:

 

To Guarantor: JETPAY CORPORATION   1175 Lancaster Ave.   Suite 200   Berwyn, PA
19312   Attention:  Gregory M. Krzemien, Chief Financial Officer     To Lender:
Fifth Third Bank   201 E. Kennedy Avenue, Suite 2000   Tampa, Florida 33602  
Attention:  Brian J. Holliday

 

Either party may change such address by sending notice of the change to the
other party.

 

8.             MISCELLANEOUS.

 

(a)          This Guaranty is the complete agreement of the parties hereto and
supersedes all previous understandings and agreements relating to the subject
matter hereof. Neither this Guaranty nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

(b)          As the context herein requires, the singular shall include the
plural and one gender shall include one or both other genders. The liability of
Guarantor hereunder shall be joint and several with any other Person that
guarantees the Obligations described hereunder.

 

(c)          This Guaranty shall inure to the benefit of Lender’s successors and
assigns and shall be binding upon the heirs, executors, administrators and
successors of Guarantor. This Guaranty is not assignable by Guarantor.

 

(d)          If any provision of this Guaranty or the application thereof to any
person or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.

 

(e)          This Guaranty shall be governed by and construed in accordance with
the laws of the State of Florida. Guarantor agrees that the state and federal
courts located in Hillsborough County, Florida in which Lender shall initiate
proceedings shall jurisdiction over all matters arising out of this Guaranty.

 



 5 

 

 

(f)          GUARANTOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS
ARISING IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED THERETO.

 

[SIGNATURE PAGE TO FOLLOW]

 

 6 

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.

 

  GUARANTOR:       JETPAY CORPORATION, a Delaware corporation       By: /s/
Peter B. Davidson     Name: Peter B. Davidson     Title: Vice Chairman and
Corporate Secretary

 



 7 

